DETAILED ACTION
In application filed on 12/22/2020, Claims 1-20 are pending. Claims 1-19 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020, 09/03/2021 and 11/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 11/25/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Yaginuma (US20160187364A1) in view of Schultz et al. (US20210130891A1). 

Regarding Claim 1, Yaginuma teaches reagent container installed in an analyzer for use, and that stores a reagent supplied to the analyzer via an aspiration tube, the reagent container (Fig. 1, ref. 100, referred to as biochemical analyzer)  comprising: 
a container body (Fig.1, ref. 11, referred to as liquid storage container)  comprising a tubular member (Fig. 1, ref. 26, referred to as cylindrical insertion portion) with an opening  (Fig. 1, ref. 26, referred to as cylindrical insertion portion; cylindrical insertion portion inherently as an opening) into which the aspiration tube (Fig. 1, ref 13, referred to as connecting tube) is inserted from above (See Fig. 1 for the arrangement) , and 
a bag-shaped member (Fig. 1, ref 21, referred to as storage bag)  joined to the tubular member (Para 0026,… the cylindrical insertion portion 26 may be directly attached to the storage bag 21) and storing the reagent (Para 0015, …has a storage bag to receive the liquid).  

Yaginuma does not teach that the container body comprises a penetration prevention member that prevents a tip of the aspiration tube inserted through the opening from penetrating the container body. 

In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches a reagent storage apparatus 1100 (Para 0051) having a container (Para 0067) wherein the second portion 1720 forms a cap to cover  an end of the first portion 1710 and fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Fig. 10, Para 0068). Schultz teaches the penetration prevention member as the second portion 1720 in Figure 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a penetration prevention member (Shultz, Para 0068, referred to as second portion 1720; Fig. 10)  that prevents a tip of the aspiration tube (Shultz, Para 0068, referred to as the arm 1740; Fig. 10)  inserted through the opening (Shultz, Para 0068, referred to as opening 1170) from penetrating the container body (Shultz, Para 0067, referred to as container 1700, inherently having a body), as taught by Schultz, motivated by the need to use the second portion 1720 forming a cap to cover an end of the first portion 1710 (Para 0068), wherein fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Para 0068). Doing so allows for  elements such as an optional compressible member to be inserted within the container 1700 (Para 0067).

Regarding Claim 2, Yaginuma teaches reagent container according to claim 1 having a bag-shaped member (see Claim 1), 
Yaginuma does not teach that the penetration prevention member has a thickness larger than that of the bag-shaped member.

In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches a reagent storage apparatus 1100 (Para 0051) having a container (Para 0067) and enclosure (Para 0066, 0088, 0117) wherein the second portion 1720 forms a cap to cover  an end of the first portion 1710 and fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Fig. 10, Para 0068).  Schultz teaches the penetration prevention member as the second portion 1720 in Figure 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a penetration prevention member (Schultz, Para 0068, referred to as second portion 1720; Fig. 10) and the bag-shaped member (Schultz, Para 0066, referred to as enclosure), as taught by Schultz, motivated by the need to use the second portion 1720 forming a cap to cover an end of the first portion 1710 (Para 0068), wherein fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Para 0068), wherein a reagent is dispersed within the enclosure (Para 0066). Doing so allows for elements such as an optional compressible member to be inserted within the container 1700 and for the container having the enclosure to hold he reagent (Para 0067).

Regarding the thickness of the penetration prevention member and the bag-shaped member, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication microfluidic devices, the selection of optimal experimental conditions including structural dimension and geometry affects the characteristics of fluidic transport reagents, samples and analytes of interest. Thus, the thickness of the different structural parts result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the penetration prevention member having a thickness larger than that of the bag-shaped member, to achieve optimal performance of the reagent container. 

Regarding Claim 3, Yaginuma teaches reagent container according to claim 1, having the bag-shaped member with a material (See Claim 1; Para 0045,…material of the sheet member 24 which configures the storage bag 21 is preferably a material having flexibility and excellent in softness, and examples thereof include low density polyethylene, ethylene-vinyl acetate copolymer, a copolymer of polypropylene, a soft polyvinyl chloride, and the like. In addition, a blended material where at least two thermoplastic elastomers are blended to a polypropylene-based thermoplastic resin may be used)

Yaginuma does not teach that the penetration prevention member comprises a material harder than the bag-shaped member.

In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches a reagent storage apparatus 1100 (Para 0051) having a container (Para 0067) and enclosure (Para 0066, 0088, 0117, 0102) wherein the second portion 1720 forms a cap to cover  an end of the first portion 1710 and fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Fig. 10, Para 0068). Schultz teaches the penetration prevention member as the second portion 1720 in Figure 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a penetration prevention member (Schultz, Para 0068, referred to as second portion 1720; Fig. 10) and the bag-shaped member (Schultz, Para 0066, referred to as enclosure; Para 0088, 0117, 0102…housing can be constructed from a variety of materials, including metals, glass, ceramics, plastics, or the like. Transparent materials include polycarbonate, polymethyl methacrylate, and the like), as taught by Schultz, motivated by the need to use the second portion 1720 forming a cap to cover an end of the first portion 1710 (Para 0068), wherein fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Para 0068), wherein a reagent is dispersed within the enclosure (Para 0066). Doing so allows for elements such as an optional compressible member to be inserted within the container 1700 and for the container having the enclosure to hold he reagent (Para 0067).
Regarding the material of the penetration prevention member and the bag-shaped member, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected materials with desirably physical properties such as hardness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Please see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960 and MPEP 2144.07 for further details.

Regarding Claim 4, Yaginuma teaches reagent container according to claim 1, having the bag-shaped member with a resin material having a density (See Claim 1; Para 0045,…material of the sheet member 24 which configures the storage bag 21 is preferably a material having flexibility and excellent in softness, and examples thereof include low density polyethylene, ethylene-vinyl acetate copolymer, a copolymer of polypropylene, a soft polyvinyl chloride, and the like. In addition, a blended material where at least two thermoplastic elastomers are blended to a polypropylene-based thermoplastic resin may be used)

Yaginuma does not teach that the penetration prevention member comprises a resin material with a density higher than that of the bag-shaped member.
In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches a reagent storage apparatus 1100 (Para 0051) having a container (Para 0067) and enclosure (Para 0066, 0088, 0117, 0102) wherein the second portion 1720 forms a cap to cover  an end of the first portion 1710 and fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Fig. 10, Para 0068). Schultz teaches the penetration prevention member as the second portion 1720 in Figure 10. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a penetration prevention member (Schultz, Para 0068, referred to as second portion 1720; Fig. 10) and the bag-shaped member (Schultz, Para 0066, referred to as enclosure; Para 0088, 0117, 0102…housing can be constructed from a variety of materials, including metals, glass, ceramics, plastics, or the like. Transparent materials include polycarbonate, polymethyl methacrylate, and the like), as taught by Schultz, motivated by the need to use the second portion 1720 forming a cap to cover an end of the first portion 1710 (Para 0068), wherein fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Para 0068), wherein a reagent is dispersed within the enclosure (Para 0066). Doing so allows for elements such as an optional compressible member to be inserted within the container 1700 and for the container having the enclosure to hold he reagent (Para 0067).
Regarding the density of the resin materials of the penetration prevention member and the bag-shaped member, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected resin materials with desirable physical properties such as density, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Please see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960 and MPEP 2144.07 for further details.

Regarding Claim 5, Yaginuma teaches reagent container according to claim 1, having a container body and tubular member having opening (See Claim 1). 

Yaginuma does not teach  the penetration prevention member in a bottom portion region including an intersection between a central axis of the opening of the tubular member and an inner surface of the container body. 
In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches a reagent storage apparatus 1100 (Para 0051) having a container (Para 0067) and enclosure (Para 0066, 0088, 0117, 0102) wherein the second portion 1720 forms a cap to cover  an end of the first portion 1710 and fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Fig. 10, Para 0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a penetration prevention member (Schultz, Para 0068, referred to as second portion 1720; Fig. 10) and the bag-shaped member (Schultz, Para 0066, referred to as enclosure; Para 0088, 0117, 0102…housing can be constructed from a variety of materials, including metals, glass, ceramics, plastics, or the like. Transparent materials include polycarbonate, polymethyl methacrylate, and the like), as taught by Schultz, motivated by the need to use the second portion 1720 forming a cap to cover an end of the first portion 1710 (Para 0068), wherein fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Para 0068), wherein a reagent is dispersed within the enclosure (Para 0066). Doing so allows for elements such as an optional compressible member to be inserted within the container 1700 and for the container having the enclosure to hold he reagent (Para 0067).
Regarding the structural arrangement of the penetration prevention with respect to the opening of the tubular member and an inner surface of the container body, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the disposition of the penetration prevention with respect to the opening of the tubular member and an inner surface of the container body. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance. 
Regarding Claim 6, Yaginuma teaches reagent container according to claim 1, having a bag-shaped member (Fig. 1, ref 21, referred to as storage bag)

 Yaginuma does not teach that an upper surface of the penetration prevention member is positioned at a position lower than an inner bottom of the bag-shaped member.
In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches a reagent storage apparatus 1100 (Para 0051) having a container (Para 0067) and enclosure (Para 0066, 0088, 0117, 0102) wherein the second portion 1720 forms a cap to cover  an end of the first portion 1710 and fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Fig. 10, Para 0068). Schultz teaches the penetration prevention member as the second portion 1720 in Figure 10. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a penetration prevention member (Schultz, Para 0068, referred to as second portion 1720; Fig. 10) and the bag-shaped member (Schultz, Para 0066, referred to as enclosure; Para 0088, 0117, 0102…housing can be constructed from a variety of materials, including metals, glass, ceramics, plastics, or the like. Transparent materials include polycarbonate, polymethyl methacrylate, and the like), as taught by Schultz, motivated by the need to use the second portion 1720 forming a cap to cover an end of the first portion 1710 (Para 0068), wherein fluid can flow through the opening 1770 of the port 1730 and to an opening 1760 along the arm 1740 (Para 0068), wherein a reagent is dispersed within the enclosure (Para 0066). Doing so allows for elements such as an optional compressible member to be inserted within the container 1700 and for the container having the enclosure to hold he reagent (Para 0067).

Yaginuma does not teach that an upper surface of the penetration prevention member is positioned at a position lower than an inner bottom of the bag-shaped member.
Regarding the structural arrangement of the penetration prevention with respect to the inner bottom of the bag-shaped member, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the disposition of the penetration prevention member being positioned at a position lower than an inner bottom of the bag-shaped member. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance. 

Regarding Claim 7, Yaginuma teaches reagent container according to claim 1, having a tubular member (See Claim 1). 
Yaginuma does not teach that the penetration prevention member is integrally formed with the tubular member.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the disposition of the penetration prevention member being integrally formed with the tubular member. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance. 

Regarding Claim 8, Yaginuma teaches reagent container according to claim 1, having a tubular member (See Claim 1). 

Yaginuma does not teach that the penetration prevention member constitutes a closed bottom portion of the tubular member.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the disposition of the penetration prevention member constituting a closed bottom portion of the tubular member. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed structural arrangement to provide the desired optimal performance.

Regarding Claim 16, Yaginuma teaches reagent container according to claim 1, further comprising: a holding member (Para 0050; Fig. 1, ref. 32, referred to as connecting member)  that holds the tubular member (Fig. 1, ref. 26, referred to as cylindrical insertion portion) at an upper position (See Fig. 1 for position)  of the container body (Fig.1, ref. 11, referred to as liquid storage container). 

Regarding Claim 17, Yaginuma teaches reagent container according to claim 16, having  the holding member (Para 0050; Fig. 1, ref. 32, referred to as connecting member) comprises a support portion (Fig. 1, ref. 23, referred to as a connecting member of container side; Para 0048…is attached to the opening 21a of the storage bag 21) that supports the bag-shaped member (Fig. 1, ref 21, referred to as storage bag).

Regarding Claim 18, Yaginuma teaches reagent container according to claim 16, having the holding member (Para 0050; Fig. 1, ref. 32, referred to as connecting member) .
Yagunuma does not teach that the holding member comprises a reagent identification member on an outer surface thereof.
In the analogous art of a method of preparing reagents includes inserting a cartridge into an instrument, Schultz teaches that the artridge 1900 can be labeled with a bar code or radio frequency identification (RFID) tag (Para 0039 0074, 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yaginuma and Schultz to incorporate a reagent identification member on an outer surface thereof, as taught by Schultz, motivated by the need for a cartridge or case having a lid and body, to be labeled with a bar code or radio frequency identification (RFID) tag (Schultz, Para 0039 0074, 0104). Doing so allows the container or samples vials to be identified with respect to the contents of the container. 

Allowable Subject Matter
Claims 9-15 and 19 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Yaginuma, neither teaches nor fairly suggests a reagent container according to claim 1, wherein:
the tubular member includes a tubular peripheral wall portion with the opening positioned at an upper end portion, and a side opening that penetrates the peripheral wall portion and communicates between the opening and an inside of the bag-shaped member, and 
the bag-shaped member is joined to an outer surface of the peripheral wall portion to cover a periphery of the side opening (as claimed in Claim 9).

Moreover, Claim 10-15 would be allowable because of its dependence on claim. 

Also, the closest prior art, Yaginuma, neither teaches nor fairly suggests a reagent container according to claim 16, wherein:
the holding member includes a first engaging portion that engages with the container body to determine a position of the opening, and a second engaging portion that engages with the container body to determine a position of the penetration prevention member (as claimed in Claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

                                                                                                                                                                                     /JENNIFER WECKER/Primary Examiner, Art Unit 1797